Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a plan generating unit for generating a travel plan for each of the plurality of vehicles” in Claim 1 and the substantially similar limitation, “a plan generation unit for generating a travel plan for each of a plurality of vehicles” in Claim 8.
In these limitations “a plan generating unit” represents a generic placeholder for the term “means” that is modified by the functional language “for generating a travel plan” and is not accompanied in the claim by corresponding structure that is capable of performing the stated function. 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a plan generating unit for generating a travel plan for each of the plurality of vehicles” in Claim 1 and the identical limitation in Claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Whenever the “plan generating unit” is mentioned in the specifications it is merely accompanied by functions that it performs and no mention of underlying structure is made. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 6, 8, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokumaru (US 20190039634).
As per Claim 1:
Tokumaru discloses the following limitations:
“a traveling route along which a plurality of stations are located”
Tokomaru Paragraph [0069] "On the basis of the schedule information in the schedule information database 8e, the operation prediction unit 9a sequentially predicts the operation of traveling between stations of each of a plurality of trains traveling on the same route in the order from the first train."
“a line of vehicles consisting of a plurality of vehicles that autonomously travel along the traveling route”
Tokumaru Paragraph [0069] "On the basis of the schedule information in the schedule information database 8e, the operation prediction unit 9a sequentially predicts the operation of traveling between stations of each of a plurality of trains traveling on the same route in the order from the first train."
“a plan generation unit for generating a travel plan for each of the plurality of vehicles,”
Tokumaru Paragraph [0021] "and a communication apparatus which transmits the travel plan to the vehicles and receives user information, which is information about users of the transportation system, from at least either the vehicles or the stations,"
“and a communication apparatus which transmits the travel plan to the vehicles and receives user information, which is information about users of the transportation system, from at least either the vehicles or the stations,”
Tokumaru Paragraph [0029] " The headcount estimation device 2 estimates the number of people in the range captured by each of the ground cameras 1 on the basis of video data obtained by each of the ground cameras 1, and transmits estimated headcount information to the transmission interface unit 3." Figure 2 shows how the headcount estimation unit is connected to an "information transmission unit".
“wherein: the plan generation unit has at least two elimination policies for eliminating an interval error which is a difference between an operation interval of the vehicles and a predetermined target operation interval, and if the vehicles are delayed from the travel plan, selects one elimination policy from the at least two elimination policies based on at least the user information, and generates the travel plan according to the selected elimination policy.”
Tokumaru Figure 7 Step S8 discloses determining whether a delay for a train is longer or shorter than a threshold and, depending on the answer, determines one of two different operational actions that will correct the schedule.
With regards to Claim 2, Tokumaru discloses all of the following limitations:
“the plan generation unit estimates, based on the user information, a time required for getting on/off the vehicles at the stations as an estimated getting-on/off time”
Tokumaru Paragraph [0070] " The dwell time prediction unit 9b predicts a required dwell time for each car of a train stopped at a station. The required dwell time is predicted by using the estimated headcount information transmitted from the information transmission unit 9e and the past detraining passenger count recorded in the detraining passenger count database 9g."
“and selects the elimination policy based on at least the estimated getting-on/off time.”
Tokumaru Paragraph [0128] " The train rescheduling device 9 performs prediction of the operation of a train traveling between stations, prediction of the required dwell time using the estimated headcount information, prediction of the stopping time of a train at a station, determination of a delay, and generation of an alternative as fixed cycle processing."
With regards to Claim 4, Tokumaru discloses all of the following limitations:
“each of the vehicles has an in-vehicle sensor for obtaining occupant information from which at least the number of the occupants can be grasped, and transmits the occupant information to the operation management device, and the user information includes the occupant information.”
Tokumaru Paragraph [0151] "Note that although the present embodiment has been given for description of the example that uses the estimated headcount information piece estimated using the video data obtained by the cameras installed in the car and the estimated headcount information piece estimated using the video data obtained by the cameras installed on the platform, the train operation control system 100 may be configured to generate the alternative by using either one of the estimated headcount information pieces."
With regards to Claim 5, Tokumaru discloses all of the following limitations:
“each of the stations has an in-station sensor for obtaining waiting person information from which at least the number of the waiting persons can be grasped, and transmits the waiting person information to the operation management device, and the user information includes the waiting person information.”
Tokumaru Paragraph [0151] "Note that although the present embodiment has been given for description of the example that uses the estimated headcount information piece estimated using the video data obtained by the cameras installed in the car and the estimated headcount information piece estimated using the video data obtained by the cameras installed on the platform, the train operation control system 100 may be configured to generate the alternative by using either one of the estimated headcount information pieces."
With regards to Claim 6, Tokumaru discloses all of the following limitations:
“the user information is information from which attributes of users such as occupants or waiting persons can be grasped.”
Tokumaru Paragraph [0151] "Note that although the present embodiment has been given for description of the example that uses the estimated headcount information piece estimated using the video data obtained by the cameras installed in the car and the estimated headcount information piece estimated using the video data obtained by the cameras installed on the platform, the train operation control system 100 may be configured to generate the alternative by using either one of the estimated headcount information pieces."
As per Claim 8:
Tokumaru discloses the following limitations:
“a plan generation unit for generating a travel plan for each of a plurality of vehicles that autonomously travel along a prescribed traveling route”
Tokumaru Paragraph [0021] "and a communication apparatus which transmits the travel plan to the vehicles and receives user information, which is information about users of the transportation system, from at least either the vehicles or the stations,"
“and a communication apparatus which transmits the travel plan to the vehicles and receives user information, which is information about users of the plurality of vehicles, from at least either the vehicles or the stations provided along the traveling route,”
Tokumaru Paragraph [0029] " The headcount estimation device 2 estimates the number of people in the range captured by each of the ground cameras 1 on the basis of video data obtained by each of the ground cameras 1, and transmits estimated headcount information to the transmission interface unit 3." Figure 2 shows how the headcount estimation unit is connected to an "information transmission unit".
“the plan generation unit has at least two elimination policies for eliminating an interval error which is a difference between an operation interval of the vehicles and a predetermined target operation interval, and if the vehicles are delayed from the travel plan, selects one elimination policy from the at least two elimination policies based on at least the user information, and generates the travel plan according to the selected elimination policy.”
Tokumaru Figure 7 Step S8 discloses determining whether a delay for a train is longer or shorter than a threshold and, depending on the answer, determines one of two different operational actions that will correct the schedule.
As per Claim 9:
Tokumaru discloses the following limitations:
“receiving user information, which is information about users of a plurality of vehicles, from at least either the plurality of vehicles that autonomously travel along a prescribed traveling route and stations disposed along the traveling route”
Tokumaru Paragraph [0029] " The headcount estimation device 2 estimates the number of people in the range captured by each of the ground cameras 1 on the basis of video data obtained by each of the ground cameras 1, and transmits estimated headcount information to the transmission interface unit 3." Figure 2 shows how the headcount estimation unit is connected to an "information transmission unit".
“and if the vehicles are delayed from a travel plan, selecting one elimination policy, based on at least the user information, from at least two elimination policies for eliminating an interval error which is a difference between an operation interval of the vehicles and a predetermined target operation interval, and regenerating the travel plan according to the selected elimination policy”
Tokumaru Figure 7 Step S8 discloses determining whether a delay for a train is longer or shorter than a threshold and, depending on the answer, determines one of two different operational actions that will correct the schedule.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tokumaru in view of Dembinski (US 20180120862).
With regards to Claim 3, Tokumaru discloses the limitations of the independent Claim 1 and further discloses the following limitation:
“the plan generation unit, when the estimated getting-on/off time is not more than a prescribed standard getting-on/off time, selects a first elimination policy that eliminates the interval error without lowering the schedule speed of all the vehicles from the schedule speed before the delay occurs,”
Tokumaru Figure 4 discloses a system where the preceding train in a set of two trains is delayed at station B due to an extended dwell time (the time it takes passengers to board and deboard) and as a response to that delay being less than a threshold the succeeding train is not delayed at station A but instead waits outside of station B in order to correct the off-schedule distance between the trains without adjusting the travel speed of the trains.
Tokumaru does not disclose the following limitation that Dembinksi does disclose:
“and when the estimated getting-on/off time exceeds the standard getting-on/off time, selects a second elimination policy that eliminates the interval error by lowering the schedule speed of some vehicles from the schedule speed before the delay occurs.”
Dembinski Paragraph [0038] "In other words, the “STOP” procedures 60 may be implemented when one of the ride vehicles 16 and/or one of the virtual trains 52 are not located at an expected location along the path 20 at the appropriate time, or are “off-schedule” by a predetermined amount, as outlined by one or more schedules." Paragraph [0040] "in some embodiments, one or more of the ride vehicles 16 and/or virtual trains 52 may correct their position/speed if they are off-schedule while other virtual trains 52 on the path 20 continue to travel along the path, as described above in the description of FIG. 3. For example, FIG. 4 is a flow chart describing a travel process 80 that one or more of the ride vehicles 16 and/or the virtual trains 52 may implement as it travels along the path 20."
Examiner’s Note: This citation from the Dembinski reference discloses that, should a ride vehicle be off-schedule by more than a threshold amount then one of a few methods of correction can be utilized. Relevant to this claim limitation is a method whereby the speed of the off-schedule ride vehicle can be adjusted. Additionally the other methods, listed in Paragraph [0039] all entail some variation of adjusting the speed, slower in most cases, to correct the discrepancy. This passage in combination with the Tokumaru reference that makes a determination of correction based on boarding and deboarding times teaches the elements of this claim limitation.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the system disclosed by Tokumaru with the speed lowering disclosed by Dembinski. One of ordinary skill would be motivated to make this modification in order to make the overall system more comfortable for the passengers by making schedule correction a more gradual process. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tokumaru in view of Baron (US 20190172081).
With regards to Claim 7, Tokumaru discloses all of the limitations of the independent Claim 1 but does not disclose the following limitation that Baron does disclose:
“the attributes include at least one among the use of a wheelchair, the use of a white cane, the use of an orthosis, the use of a baby carriage, and age groups.”
Baron Paragraph [0058] "previously generated machine learning models could be applied to the audio and/or video to detect an age of the passenger, a gender of the passenger, a nationality of the passenger, a socioeconomic class of the passenger, etc. "
Examiner’s Note: In this reference it is detailed how the age of passengers is determined from a video. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the user information gathering disclosed by Takumaru with the age detection disclosed by Baron. One of ordinary skill in the art would have been motivated to make this modification in order to make the system more effective by considering factors that may affect boarding/deboarding time. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Godfrey Maciorowski, whose telephone number is (571) 272-4652. The examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach examiner by telephone are unsuccessful the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.A.M./Examiner, Art Unit 3667

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                                                                                              

November 14, 2022